NYGAARD, Circuit Judge,
concurring:
I agree with the majority’s disposition of this case affirming the district court’s order dismissing plaintiffs’ complaint. I believe, however, that the issue adjudicated by the *393majority is not properly before us; hence, I concur in the result only.
Venuto’s attorney never pleaded the element of special grievance in his complaint, nor did he at any time seek leave to amend.1 In response to Carella’s motion to dismiss under Fed.R.Civ.P. 12(b)(6), Venuto’s attorney filed only a three paragraph memorandum of law, which reads:
Mr. Venuto and Mrs. Venuto were driven into bankruptcy as a result of the sham counterclaim. Hence, the requirement of a special grievance has been satisfied. Penwag Property Co. Inc. v. Landau, 148 NJ Super 493, 501 [372 A.2d 1162] (App Div.1977) aff'd 76 NJ 595 [388 A.2d 1265] (1978) [sic].
Under Rule 8 of the FRCP, all that is required is a short and plain statement alleging the claim for which relief is sought. Plaintiffs have done that. Defendants can investigate the connection between the filing of the bankruptcy petition and the sham counterclaim through discovery.
For the foregoing reasons, the motion must be denied.
As the majority points out, this memorandum of law neither discusses the fact that the bankruptcy was voluntary, explains its legal significance, nor mentions anything about the stop order on which plaintiffs now rely.
After defendants filed their reply brief, Venuto’s attorney filed a sur-reply memorandum. This document, five pages in length, recited the same arguments he asserts on appeal. The district court, as the majority agrees, quite properly recognized this tactic by Venuto’s attorney as “sandbagging” his adversaries and refused to consider the sur-reply memorandum.
Because the district court acted within its discretion in refusing to consider the sur-reply memorandum, it is evident that the arguments presented therein were not properly before the district court. And it is equally evident, indeed beyond dispute, that issues not raised in the district court are waived on appeal. E.g., Frank v. Colt Industries, Inc., 910 F.2d 90, 100 (3d Cir.1990). This rule fully applies here, even though Venuto referred in a single sentence of his initial memorandum to the argument that defendants’ conduct resulted in the Venutos’ bankruptcy. See id. (fleeting reference to issue in district court insufficient to preserve it for appellate review). The reason for this principle is sound and necessary. The Court of Appeals exists to correct errors made by the district courts, and it makes no sense for an appellant to assert that the district court erred when it had no opportunity to even address a particular issue.2
This is no less true where, as here, the district court examines the improper memorandum or brief and concludes that nothing in it would have changed its analysis. The consideration that Venuto’s sur-reply memorandum deserved in the district court can be summed up simply: none. Nevertheless, by judicial grace, the district court examined it. To say now that a courtesy consideration of the sur-reply memorandum by the district court makes all the merits issues improperly raised therein appealable subverts the processes in both the trial and appellate courts.
Because the issue of special grievance is not properly before us, I concur with the majority only in the result.

. Venuto’s attorney disingenuously argues before us that the district court “erred when it dismissed plaintiffs-appellants’ complaint without granting plaintiffs-appellants the right to amend the complaint to set forth facts which would sustain a finding of 'special grievance’ under New Jersey law.” But the record is clear, he never moved to amend.


. I am not as convinced as the majority that, were the issue properly preserved for our review, voluntary bankruptcy cannot constitute a special grievance. There is a powerful argument to be made that, once litigation has been initiated for a wrongful purpose, it matters little who seeks the protection of the Bankruptcy law. In any event, this is a novel question under New Jersey law, a question which a federal court, as a mere predictor of that law rather than an expositor, should not go out of its way to reach when it has been procedurally waived.